Citation Nr: 0526430	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  96-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral wrist 
condition classified as carpal tunnel syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

A hearing was held at the RO in November 1998, before the 
undersigned Veterans Law Judge of the Board.

In April 2004, the Board held that new and material evidence 
had been received to reopen a claim for service connection 
for a bilateral wrist condition classified as carpal tunnel 
syndrome.  It reopened the claim but denied the claim.

In March 2005, the parties submitted a joint motion 
requesting that the United States Court of Appeals for 
Veterans Claims (Court) leave undisturbed the portion of the 
Board's decision which determined that the veteran had 
submitted new and material evidence to reopen, but requesting 
that the part of the Board's decision which denied the claim 
on the merits be vacated, and that the case be remanded to 
the Board for further development.  In March 2005, the United 
States Court of Appeals for Veterans Claims (Court) granted 
the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The issue on appeal is entitlement to service connection for 
a bilateral wrist condition classified as carpal tunnel 
syndrome.  The joint motion which the Court granted in March 
2005 indicates that the remand to the Board was necessary to 
afford the Board an opportunity to fulfill the statutory duty 
to assist in the development of the veteran's claim.  The 
joint motion which the Court granted indicates that the Board 
must obtain copies of any existing Social Security 
Administration (SSA) records associated with the award of 
disability benefits to the veteran, and provide reasons or 
bases for any determination it makes with respect to the 
relevancy of such an award.  In November 1988, the veteran 
reported that he had been unable to obtain SSA records.  This 
evidence should be obtained by the AOJ.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ must obtain copies of any 
existing SSA records associated with the 
award of disability benefits to the 
veteran.  If the AOJ is unable to obtain 
the relevant records, the AOJ shall 
inform the veteran of 
38 U.S.C.A. § 5103A(b)(A)(B)(C).  
Furthermore, the efforts to obtain shall 
continue unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain the records 
would be futile.  A memorandum to that 
effect should be placed in the file.  

2.  The AOJ should determine whether an 
adequate VCAA letter in regard to the 
issue of service connection for 
bilateral wrist condition classified as 
carpal tunnel syndrome has been issued.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.    

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


